Response to Amendment
The amendment and corresponding arguments filed on 4/20/2021 have been entered.  Claims 1, 6, 8, 9, 14, 16, 17, 20, 21, 23, 24 and 26 have been amended.  Claims 2-5, 10-13, 18 and 19 have been cancelled.  No claims have been added.  Claims 1, 6-9, 14-17 and 20-26 are currently pending in this application, with claims 1, 9, 17 and 20 being independent.  This Action is made FINAL.

Response to Arguments
Applicant's arguments on pages 7-11 that were filed 4/20/2021 have been fully considered, but they are not persuasive.
Applicant Argues on page 9 that “the claimed invention features indicating, through an SIB, the frequency resource information on a control channel scheduling an RAR. However, MARTIN discloses a frequency resource of a data channel rather than of a control channel.”  Examiner respectfully disagrees.
Martin teaches in [0038] that “The resources in frequency in which the UE can find the RAR are indicated on a control channel such as PDCCH…”, and so clearly, Martin teaches a control channel, namely the PDCCH, and not a data channel.
Applicant Argues on page 9 that “MARTIN discloses that DCI transmitted on a PDCCH indicates a time-frequency resource of a PDSCH for an RAR. However, this is a time-frequency resource of a data channel, namely, a PDSCH on which the RAR is transmitted. This feature is not relevant to the frequency resource of a control channel in the present invention. A feature of the claimed invention lies in indicating, through an SIB, a frequency resource of a control channel on which DCI for RAR scheduling is transmitted.”  Examiner respectfully disagrees.
It states in the specification in [0055], as shown below, that the control channel is a NR-PDCCH that indicates RAR transmitted in PDSCH, which clearly indicates the applicants themselves define a PDCCH as a control channel and not a data channel.      And Martin teaches in [0038] that the resources in frequency (frequency resource) of a PDSCH in which the UE can find the RAR are indicated on a control channel such as physical downlink control channel (PDCCH).  In addition, the PDSCH, which includes the frequency resource and is used by the UE to find the RAR, is SIB information, since PDSCH included in system information, as indicated in [0035] and SYSTEM INFO of Fig. 3.  Therefore, Martin’s teaching of the control channel, PDSCH and RAR runs parallel with and teaches the limitations of the invention, as claimed.  

From the Specification 
[0055] In operation 420, the NR-NB transmits a RAR to the UE in response to the 
RA preamble.  NR-NB transmits RAR in response to successfully received RA 
preamble.  NR-NB transmits new radio-physical downlink control channel 
(NR-PDCCH) (similar to a long term evolution (LTE) PDCCH) addressed to RA-RNTI to indicate RAR transmitted in NR-PDSCH (similar to LTE PDSCH).




frequency axis resource information of a control channel for an RAR is transmitted through system information.  Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “frequency axis resource information of a control channel for an RAR”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 15-17, 20, 22, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, et al (US PG Publication 2016/0219626), in view of Sterne-Berkowitz, et al (US PG Publication 2017/0280481), hereafter Sterne-Berkowitz.
Regarding claim 1, Martin teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 

([0035] - FIG. 3 also shows a region of PDSCH containing system information extending over a bandwidth of R344 (See SYSTEM INFO in R344). Thus in FIG. 3 the central frequency carries control channels and therefore implies a minimum bandwidth of a receiver of a communications terminal
[0038] - The resources in frequency (frequency resource) of a physical downlink shared channel (PDSCH), hereafter, PDSCH/SIB, since PDSCH included in system information (see [0035] and SYSTEM INFO of Fig. 3), in which the UE can find the RAR are indicated on a control channel such as physical downlink control channel (PDCCH));
transmitting, to the base station, a random access preamble of the random access procedure 
([0038] – The UE transmits the selected random access preamble 401 as a random access message to the eNodeB.  Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR));
receiving, from the base station, downlink control information (DCI) for the RAR by monitoring the control channel of the frequency resource based on the information, in response to a transmission of the random access preamble
([0038] – Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR) which provides a positive acknowledgment with regards to a resource allocation.  The resources in time and frequency in which the UE can find the RAR are indicated in a control message on a control channel such as physical downlink control channel (PDCCH).  A downlink control information (DCI) message informing the UE of the resources (in time and frequency) where the response message can be found in the current subframe is sent on the PDCCH).
Martin does not teach
transmitting, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Sterne-Berkowitz teaches the limitations not taught by Martin, including	
transmitting, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0121] - A full bandwidth WTRU (e.g., that transmitted the PRACH that resulted in the eNB sending the RAR) may receive and/or decode the DCI format in the PDCCH and receive the first PDSCH.  The full bandwidth WTRU may transmit a PUSCH in UL resources granted by the first PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency 

	Regarding claim 9, Martin teaches a method performed by a base station during a random access procedure in a wireless communication system, the method comprising:  
transmitting, to a user equipment (UE), a system information block (SIB) including information indicating a frequency resource of a control channel for a random access response (RAR) of a random access procedure
([0035] - FIG. 3 also shows a region of PDSCH containing system information extending over a bandwidth of R344 (See SYSTEM INFO in R344). Thus in FIG. 3 the central frequency carries control channels and therefore implies a minimum bandwidth of a receiver of a communications terminal
[0038] - The resources in frequency (frequency resource) of a physical downlink shared channel (PDSCH), hereafter, PDSCH/SIB, since PDSCH included in system information (see [0035] and SYSTEM INFO of Fig. 3), in which the UE can find the RAR are indicated on a control channel such as physical downlink control channel (PDCCH));  

([0038] – The UE transmits the selected random access preamble 401 as a random access message to the eNodeB.  Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR));
transmitting, to the UE, downlink control information (DCI) for the RAR on the control channel of the frequency resource based on the information, in response to the reception of the random access preamble
([0038] – Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR) which provides a positive acknowledgment with regards to a resource allocation.  The resources in time and frequency in which the UE can find the RAR are indicated in a control message on a control channel such as physical downlink control channel (PDCCH).  A downlink control information (DCI) message informing the UE of the resources (in time and frequency) where the response message can be found in the current subframe is sent on the PDCCH).
Martin does not teach
receiving, from the UE, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.

receiving, from the UE, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR 
([0121] - A full bandwidth WTRU (e.g., that transmitted the PRACH that resulted in the eNB sending the RAR) may receive and/or decode the DCI format in the PDCCH and receive the first PDSCH.  The full bandwidth WTRU may transmit a PUSCH in UL resources granted by the first PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Sterne-Berkowitz’s teaching of the WTRU transmitting the PUSCH transmission in UL resources granted by a PDSCH that corresponds to the DCI format decoded in a PDCCH, based on the eNB sending the RAR, for the benefit of a coverage enhanced WTRU to support or use a coverage enhancement (CE) mode (see [0002]).

Regarding claim 17, Martin teaches
a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver 
(Fig. 11 – UE 1101 includes Transmitter 1102 and Receiver 1103); and 
at least one processor coupled with the transceiver and configured to 
(Fig. 11 – UE 1101 includes Controller 1104, coupled to Transmitter 1102 and Receiver 1103):
receive, from a base station, a system information block (SIB) including information indicating a frequency resource of a control channel for a random access response (RAR) of a random access procedure
([0035] - FIG. 3 also shows a region of PDSCH containing system information extending over a bandwidth of R344 (See SYSTEM INFO in R344). Thus in FIG. 3 the central frequency carries control channels and therefore implies a minimum bandwidth of a receiver of a communications terminal
[0038] - The resources in frequency (frequency resource) of a physical downlink shared channel (PDSCH), hereafter, PDSCH/SIB, since PDSCH included in system information (see [0035] and SYSTEM INFO of Fig. 3), in which the UE can find the RAR are indicated on a control channel such as physical downlink control channel (PDCCH)),
transmit, to the base station, a random access preamble of the random access procedure 
([0038] – The UE transmits the selected random access preamble 401 as a random access message to the eNodeB.  Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR)),

([0038] – Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR) which provides a positive acknowledgment with regards to a resource allocation.  The resources in time and frequency in which the UE can find the RAR are indicated in a control message on a control channel such as physical downlink control channel (PDCCH).  A downlink control information (DCI) message informing the UE of the resources (in time and frequency) where the response message can be found in the current subframe is sent on the PDCCH).

Martin does not teach
transmit, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Sterne-Berkowitz teaches the limitations not taught by Martin, including
transmit, to the base station, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0121] - A full bandwidth WTRU (e.g., that transmitted the PRACH that resulted in the eNB sending the RAR) may receive and/or decode the DCI format in the PDCCH and receive the first PDSCH.  The full bandwidth WTRU may transmit a PUSCH in UL resources granted by the first PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Sterne-Berkowitz’s teaching of the WTRU transmitting the PUSCH transmission in UL resources granted by a PDSCH that corresponds to the DCI format decoded in a PDCCH, based on the eNB sending the RAR, for the benefit of a coverage enhanced WTRU to support or use a coverage enhancement (CE) mode (see [0002]).
 
Regarding claim 20, Martin teaches a base station in a wireless communication system, the base station comprising:
a transceiver 
(Fig. 11 – eNodeB 1105 includes Transmitter 1106 and Receiver 1107); and 
at least one processor coupled with the transceiver and configured to
(Fig. 11 – eNodeB 1105 includes Controller 1108, coupled to Transmitter 1106 and Receiver 1107):
transmit, to a user equipment (UE), a system information block (SIB) including information indicating a frequency resource of a control channel for a random access response (RAR) of a random access procedure
([0035] - FIG. 3 also shows a region of PDSCH containing system information extending over a bandwidth of R344 (See SYSTEM INFO in R344). Thus in FIG. 3 the central frequency carries control channels and therefore implies a minimum bandwidth of a receiver of a communications terminal
[0038] - The resources in frequency (frequency resource) of a physical downlink shared channel (PDSCH), hereafter, PDSCH/SIB, since PDSCH included in system information (see [0035] and SYSTEM INFO of Fig. 3), in which the UE can find the RAR are indicated on a control channel such as physical downlink control channel (PDCCH)),
receive, from the UE, a random access preamble of the random access procedure 
([0038] – The UE transmits the selected random access preamble 401 as a random access message to the eNodeB.  Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR)),
transmit, to the UE, downlink control information (DCI) for the RAR on the control channel of the frequency resource based on the information, in response to the reception of the random access preamble
([0038] – Once the random access preamble has been received by the eNodeB, at step 402 the eNodeB transmits and the UE receives a response message, such as for example, a random access response (RAR) which provides a positive acknowledgment with regards to a resource allocation.  The resources in time and frequency in which the UE can find the RAR are indicated in a control message on a control channel such as physical downlink control channel (PDCCH).  A downlink control information (DCI) message informing the UE of the resources (in time and frequency) where the response message can be found in the current subframe is sent on the PDCCH).
 
Martin does not teach
receive, from the UE, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR.
In the same field of endeavor, Sterne-Berkowitz teaches the limitations not taught by Martin, including
receive, from the UE, a physical uplink shared channel (PUSCH) transmission, based on an uplink grant included in the RAR
([0121] - A full bandwidth WTRU (e.g., that transmitted the PRACH that resulted in the eNB sending the RAR) may receive and/or decode the DCI format in the PDCCH and receive the first PDSCH.  The full bandwidth WTRU may transmit a PUSCH in UL resources granted by the first PDSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Sterne-Berkowitz’s teaching of the 

Regarding claims 7, 15, 22 and 25, Martin, in view of Sterne-Berkowitz, teaches the method of claim 1, the method of claim 9, the UE of claim 17, and the base station of claim 20, respectively.
Sterne-Berkowitz further teaches
wherein the information on the frequency resource indicates a plurality of resource blocks (RBs) for the control channel in a frequency domain
([0416] - The frequency location of the (E) PDCCH/control channel candidate or candidates for paging may be determined as a function of the configuration of one or more downlink subbands, that correspond to a set of consecutive PRBs (physical resource blocks) located within a system bandwidth.  The subbands may be mutually orthogonal in the frequency domain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, in view of Sterne-Berkowitz, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Sterne-Berkowitz’s teaching of the WTRU transmitting the PUSCH transmission in UL resources granted by a PDSCH that corresponds to the DCI format decoded in a PDCCH, based on the eNB sending the 

Regarding claims 8 and 23, Martin, in view of Sterne-Berkowitz, teaches the method of claim 1 and the UE of claim 22, respectively.
Martin further teaches
wherein the SIB further includes information indicating a time resource of the control channel
([0035] - FIG. 3 also shows a region of PDSCH containing system information and extending over a bandwidth of R344
[0038] – The resources in time and frequency of a physical downlink shared channel (PDSCH) (PDSCH included in system information – see [0035] and SYSTEM INFO of Fig. 3) in which the UE can find the RAR are indicated in a control message on a control channel such as physical downlink control channel (PDCCH)), and 
wherein the DCI for the RAR is received by monitoring the control channel of the time resource and the frequency resource
([0038] – The resources in time and frequency in which the UE can find the RAR are indicated in the control message on the PDCCH.  The DCI message informing the UE of the resources (in time and frequency) where the response message can be found in the current subframe is sent on the PDCCH).

Regarding claims 16 and 26, Martin teaches the method of claim 15, the UE of 

wherein the SIB further includes information indicating a time resource of the control channel
([0035] - FIG. 3 also shows a region of PDSCH containing system information and extending over a bandwidth of R344
[0038] – The resources in time and frequency of a physical downlink shared channel (PDSCH) (PDSCH included in system information – see [0035] and SYSTEM INFO of Fig. 3) in which the UE can find the RAR are indicated in a control message on a control channel such as physical downlink control channel (PDCCH)), and 
wherein the DCI for the RAR is transmitted on the control channel of the time resource and the frequency resource
([0038] – The resources in time and frequency in which the UE can find the RAR are indicated in the control message on the PDCCH.  The DCI message informing the UE of the resources (in time and frequency) where the response message can be found in the current subframe is sent on the PDCCH).

Claims 6, 14, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, in view of Sterne-Berkowitz, and further in view of Yamada, et al (US PG Publication 2019/0124699), hereafter Yamada.

The equivalent citations from US Provisional Application# 62/315,174, to which US PG Publication 2019/0124699 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0077] 		[0069]
[0083]			[0075]
[0084]			[0076]
[0005]			[0004]		
	

Regarding claim 6, Martin, in view of Sterne-Berkowitz, teaches the method of claim 1.
Martin, in view of Sterne-Berkowitz, does not teach
further comprising: 
receiving, from the base station, DCI for a physical downlink shared channel (PDSCH) including a contention resolution identity by monitoring a control channel of the frequency resource based on the information, in response to the PUSCH transmission.
In the same field of endeavor, Yamada teaches the limitations not taught by Martin, in view of Sterne-Berkowitz, including	
receiving, from the base station, DCI for a physical downlink shared channel (PDSCH) including a contention resolution identity by monitoring a 
([0023] - It should also be noted that in E-UTRA and E-UTRAN overall description, as used herein, a "cell" may be defined as "combination of downlink and optionally uplink resources." The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0054] - The UE operations module 124 may inform the receiver(s) 120 when or when not to receive transmissions based on the DCI (Downlink Control Information)
[0077] – The eNB 160 may transmit 302, to a user equipment (UE), a narrowband physical downlink control channel (NPDCCH) in a second downlink frequency resource.  The NPDCCH contains an uplink (UL) grant for contention resolution 
[0083] - The UE 502 may then send 505 an uplink transmission scheduled by the Temporary C-RNTI.  Message 3 (e.g., Msg.3, Msg3) is a message transmitted on Uplink Shared Channel(s) (UL-SCH) containing a Cell Radio Network Temporary Identifier (C-RNTI) associated with the UE Contention Resolution Identity, as part of a random access procedure
[0084] - The eNB 560 may send 507 a contention resolution, which may be received by the UE 502 (e.g., Message 4, Msg.4). The contention resolution may include information that confirms that the UE 502 is identified. Contention Resolution may be based on PDCCH (e.q., NPDCCH (narrowband physical downlink control channeIVcontrol channel) or UE Contention Resolution Identity on Downlink Shared Channel(s) (DL-SCH).  Once Msg3 is transmitted, the MAC entity of the UE 502 may consider a contention resolution successful in a case of the following condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Yamada’s teaching of receiving, by a mobile device from the base station, downlink control channel information associated with contention resolution, received over a downlink frequency resource, in response to the UL-SCH/uplink shared transmission for the benefit of improving communication flexibility and efficiency (see [0005]).

Regarding claim 14, Martin teaches the method of claim 9.
Martin does not teach
transmitting, to the UE, DCI for a physical downlink shared channel (PDSCH) including a contention resolution identity on a control channel of the frequency resource based on the information, in response to the PUSCH transmission.
In the same field of endeavor, Yamada teaches the limitations not taught by Martin, including

([0023] - It should also be noted that in E-UTRA and E-UTRAN overall description, as used herein, a "cell" may be defined as "combination of downlink and optionally uplink resources." The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0054] - The UE operations module 124 may inform the receiver(s) 120 when or when not to receive transmissions based on the DCI (Downlink Control Information)
[0077] – The eNB 160 may transmit 302, to a user equipment (UE), a narrowband physical downlink control channel (NPDCCH) in a second downlink frequency resource.  The NPDCCH contains an uplink (UL) grant for contention resolution 
[0083] - The UE 502 may then send 505 an uplink transmission scheduled by the Temporary C-RNTI.  Message 3 (e.g., Msg.3, Msg3) is a message transmitted on Uplink Shared Channel(s) (UL-SCH) containing a Cell Radio Network Temporary Identifier (C-RNTI) associated with the UE Contention Resolution Identity, as part of a random access procedure
[0084] - The eNB 560 may send 507 a contention resolution, which may be received by the UE 502 (e.g., Message 4, Msg.4). The contention resolution may include information that confirms that the UE 502 is identified. Contention Resolution may be based on PDCCH (e.q., NPDCCH (narrowband physical downlink control channeIVcontrol channel) or UE Contention Resolution Identity on Downlink Shared Channel(s) (DL-SCH).  Once Msg3 is transmitted, the MAC entity of the UE 502 may consider a contention resolution successful in a case of the following condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Yamada’s teaching of receiving, by a mobile device from the base station, downlink control channel information associated with contention resolution, received over a downlink frequency resource, in response to the UL-SCH/uplink shared transmission for the benefit of improving communication flexibility and efficiency (see [0005]).
Regarding claim 21, Martin teaches the UE of claim 17.
Martin does not teach
wherein the at least one processor is further configured to:
receive, from the base station, DCI for a physical downlink shared channel (PDSCH) including a contention resolution identity by monitoring a control channel of the frequency resource based on the information, in response to the PUSCH transmission.
In the same field of endeavor, Yamada teaches the limitations not taught by Martin, including

receive, from the base station, DCI for a physical downlink shared channel (PDSCH) including a contention resolution identity by monitoring a control channel of the frequency resource based on the information, in response to the PUSCH transmission
([0023] - It should also be noted that in E-UTRA and E-UTRAN overall description, as used herein, a "cell" may be defined as "combination of downlink and optionally uplink resources." The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0054] - The UE operations module 124 may inform the receiver(s) 120 when or when not to receive transmissions based on the DCI (Downlink Control Information)
[0077] – The eNB 160 may transmit 302, to a user equipment (UE), a narrowband physical downlink control channel (NPDCCH) in a second downlink frequency resource.  The NPDCCH contains an uplink (UL) grant for contention resolution 
[0083] - The UE 502 may then send 505 an uplink transmission scheduled by the Temporary C-RNTI.  Message 3 (e.g., Msg.3, Msg3) is a message transmitted on Uplink Shared Channel(s) (UL-SCH) containing a Cell Radio Network Temporary Identifier (C-RNTI) associated with the UE Contention Resolution Identity, as part of a random access procedure
[0084] - The eNB 560 may send 507 a contention resolution, which may be received by the UE 502 (e.g., Message 4, Msg.4). The contention resolution may include information that confirms that the UE 502 is identified. Contention Resolution may be based on PDCCH (e.q., NPDCCH (narrowband physical downlink control channeIVcontrol channel) or UE Contention Resolution Identity on Downlink Shared Channel(s) (DL-SCH).  Once Msg3 is transmitted, the MAC entity of the UE 502 may consider a contention resolution successful in a case of the following condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Yamada’s teaching of receiving, by a mobile device from the base station, downlink control channel information associated with contention resolution, received over a downlink frequency resource, in response to the UL-SCH/uplink shared transmission for the benefit of improving communication flexibility and efficiency (see [0005]).

Regarding claim 24, Martin teaches the base station of claim 20.
Martin does not teach 
wherein the at least one processor is further configured to:
.
In the same field of endeavor, Yamada teaches the limitations not taught by Martin, including
wherein the at least one processor is further configured to:
transmit, to the UE, DCI for a physical downlink shared channel (PDSCH) including a contention resolution identity on a control channel of the frequency resource based on the information, in response to the PUSCH transmission
([0023] - It should also be noted that in E-UTRA and E-UTRAN overall description, as used herein, a "cell" may be defined as "combination of downlink and optionally uplink resources." The linking between the carrier frequency of the downlink resources and the carrier frequency of the uplink resources may be indicated in the system information transmitted on the downlink resources
[0054] - The UE operations module 124 may inform the receiver(s) 120 when or when not to receive transmissions based on the DCI (Downlink Control Information)
[0077] – The eNB 160 may transmit 302, to a user equipment (UE), a narrowband physical downlink control channel (NPDCCH) in a second downlink frequency resource.  The NPDCCH contains an uplink (UL) grant for contention resolution 
[0083] - The UE 502 may then send 505 an uplink transmission scheduled by the Temporary C-RNTI.  Message 3 (e.g., Msg.3, Msg3) is a message transmitted on Uplink Shared Channel(s) (UL-SCH) containing a Cell Radio Network Temporary Identifier (C-RNTI) associated with the UE Contention Resolution Identity, as part of a random access procedure
[0084] - The eNB 560 may send 507 a contention resolution, which may be received by the UE 502 (e.g., Message 4, Msg.4). The contention resolution may include information that confirms that the UE 502 is identified. Contention Resolution may be based on PDCCH (e.q., NPDCCH (narrowband physical downlink control channeIVcontrol channel) or UE Contention Resolution Identity on Downlink Shared Channel(s) (DL-SCH).  Once Msg3 is transmitted, the MAC entity of the UE 502 may consider a contention resolution successful in a case of the following condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin, which includes receiving, from a base station, information on a frequency resource for a control channel associated with a random access response (RAR) of a random access procedure, to include Yamada’s teaching of receiving, by a mobile device from the base station, downlink control channel information associated with contention resolution, received over a downlink frequency resource, in response to the UL-SCH/uplink shared transmission for the benefit of improving communication flexibility and efficiency (see [0005]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang, et al (US PG Publication 2020/0314908) teaches a performing a random access procedure in a Next Generation wireless communication system. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.







 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641